internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-122318-01 date date legend x y z d1 d2 d3 y1 state shareholders plr-122318-01 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code x is a state corporation that elected s_corporation status under sec_1362 effective as of d1 on d2 x issued stock to z a nonresident_alien on d3 upon the acquisition of y additional stock was issued to nonresident_aliens facts accountants discovered that x’s stock had been issued to nonresident_aliens plr-122318-01 and notified x that nonresident_aliens were ineligible to own stock in an s_corporation x immediately began negotiations to redeem the x stock that had been issued to these ineligible shareholders x represents that it has repurchased the stock issued on d2 and d3 x represents that it did not intend to terminate it’s s election x also represents that for purposes of filing its return for y1 and thereafter the shares issued to the nonresident_aliens were treated as not having been issued accordingly all of the income and loss was reported only by the eligible shareholders shareholders have agreed to make any adjustments consistent with treatment of x as a s_corporation as may be required by the commissioner law and analysis sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was plr-122318-01 inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusion based on the information submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d2 when x issued stock to a nonresident_alien we further conclude that the termination was inadvertent within the meaning of sec_1362 under sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 in determining their respective income_tax liabilities shareholders must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1367 and must take into account any distributions x made as provided in sec_1368 if x or any of x’s shareholders fail to treat x as described above this ruling shall be void except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
